For the reasons that follow, I respectfully dissent. I believe the majority places too much emphasis on the form of the employment relationship to the detriment of its substance. While it is very helpful to the appellees' argument to characterize this matter as a "failure to rehire, " the facts involved dictate a different analysis. Appellants were school bus drivers for a school district. As demonstrated by the facts that were stipulated to by the parties, the employment relationship had existed for at least the three years preceding its termination by the School Board.
It is clear that the controlling question to be resolved in this litigation is whether the employer school district had the authority, under Ohio law, to terminate an unblemished employment relationship in retaliation for an employee having filed for unemployment compensation benefits. There is no distinction between an employee who is fired for exercising a statutory right and one who is eliminated from the workforce by some other means, such as refusal to renew a long-standing contract. Both employment situations have been terminated by the employer. Both employees are unemployed. There is nothing in the record before this court to suggest that this was anything other than the termination of an existing employment relationship. And there is a stipulation that the decision to terminate the relationship was based solely upon appellants' decision to apply for and receive unemployment compensation.
Ohio is an "employment-at-will" state. Therefore, the legal precedent in this state essentially supports the proposition that an employer can terminate an employment relationship, or fire the worker, at will. Such a right, however, recognized at common law, is not without limitation. The law in Ohio prohibits the termination of an employee in retaliation for that employee having exercised a right established by the Ohio Legislature. Such a termination violates public policy. As stated by the Supreme Court of Ohio in Greeley v. Miaini Valley MaintenanceContr., Inc. (1990), 49 Ohio St.3d 228, 551 N.E.2d 981, at paragraph two of the syllabus, "The right of employers to terminate employment at will for `any cause' no longer includes the discharge of an employee where the discharge is in violation of a statute and thereby contravenes public policy."
It is beyond dispute that the public policy in Ohio, as established by the Ohio legislature, is that when one is unemployed, one is entitled to unemployment compensation. And it is further beyond dispute that the employees in this *Page 499 
matter had their very livelihoods terminated when they availed themselves of that statutorily provided benefit. That is a violation of public policy.
Recently, the Supreme Court of Ohio revisited the question of employment at will and its limitations in the case of Kulch v.Structural Fibers, Inc. (1997), 78 Ohio St.3d 134,677 N.E.2d 308. In a carefully reasoned analysis, the court clearly indicated that the question of whether an employment termination violates public policy should be subjected to a four-part analysis that essentially tests the justification for the termination versus the effect it will have on the public policy of the state of Ohio. Specifically, the court has directed that reviewing courts determine whether (1) a clear public policy was manifested in a state or federal Constitution, statute or administrative regulation, or in the common law; (2) the firing would jeopardize that public policy; (3) the dismissal was motivated by conduct related to the public policy; and (4) the employer had a legitimate business justification for the termination. Id. at 151, 677 N.E.2d at 321-322.
It is clear that in the instant matter there is (1) a public policy that unemployed workers should receive unemployment compensation as directed by statute; (2) that public policy would be dramatically affected if employers were permitted to fire any employee who filed for compensation; and (3) the subject termination was related solely to the permitted conduct. The only possible defense to this employment termination would be the employer's proffered legitimate business justification for its conduct. In the instant matter, the employer offers as justification the fact that it does not participate in the Unemployment Compensation Fund for THESE EMPLOYEES and that, therefore, its annual budget was adversely affected by the subject claims for unemployment compensation. This argument simply lacks merit, and is clearly contrary to public policy. Every employer in Ohio would love to have the luxury of simply stating that they choose not to contribute to the Unemployment Compensation Fund because it takes away from their bottom line! The argument not only lacks merit, but is particularly troubling coming from a public employer. These workers were unemployed for the summer months, by virtue of the School Board's refusal to offer them new contracts, and it is undisputed that at the time they filed for unemployment benefits, they were entitled to the funds they received. The benefits were in fact paid because the state of Ohio authorized compensation in situations such as these. Appellants lost their positions for receiving benefits that the public policy of Ohio dictates they should receive. Therefore, I would find this matter to be a violation of the Supreme Court's rulings in Greeley and Kulch and would reverse the holding of the trial court. *Page 500